Case 2:19-cv-02207-JMA-ST Document 14 Filed 08/07/20 Page 1 of 3 PageID #: 167




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
TRUSTEES OF THE LOCAL 138, 138A AND 138B
INTERNATIONAL UNION OF OPERATING
ENGINEERS WELFARE FUND, ANNUITY FUND,                                     ORDER
LEGAL FUND, VACATION FUND,                                                19-CV-2207 (JMA) (ST)
APPRENTICESHIP TRAINING FUND AND
TRUSTEES OF THE CENTRAL PENSION FUND OF                                                 FILED
THE INTERNATIONAL UNION OF OPERATING                                                    CLERK
ENGINEERS.
                                                                              4:13 pm, Aug 07, 2020
                                             Plaintiffs,
                                                                                 U.S. DISTRICT COURT
                        -against-                                           EASTERN DISTRICT OF NEW YORK
                                                                                 LONG ISLAND OFFICE

SWEET HOLLOW MANAGEMENT CORP.,

                                             Defendant.
----------------------------------------------------------------------X
AZRACK, United States District Judge:

        Pending before the Court is the motion of plaintiffs Trustees of the Local 138, 138A and

138B International Union of Operating Engineers Welfare Fund, Annuity Fund, Legal Fund,

Vacation Fund, Apprenticeship Training Fund and Trustees of the Central Pension Fund of the

International Union of Operating Engineers (“Plaintiffs”) for default judgment against defendant

Sweet Hollow Management Corp. (“Defendant”). For the reasons stated herein, Plaintiffs’ motion

is GRANTED.

                                            I.       DISCUSSION

    A. Defendant Defaulted

        Defendant was properly served in the action, but has not answered, appeared in this action,

responded to the instant motion for default judgment, or otherwise defended this action.
Case 2:19-cv-02207-JMA-ST Document 14 Filed 08/07/20 Page 2 of 3 PageID #: 168




     B. Liability

         When a defendant defaults, the Court is required to accept all the factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor.                               Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id. Here,

Plaintiffs allege that Defendant violated Section 515 of ERISA, 29 U.S.C. § 1145, and the operative

Collective Bargaining and Trust Agreements. (ECF No. 1 at 8-9.) The Court finds that the

allegations in the complaint are sufficient to establish Defendant’s liability.

     C. Damages

         “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that the Affidavit

of the Administrator and attached supporting evidence, (ECF No. 11), establish damages in the

following amounts to a reasonable certainty: $82,813.22 in unpaid contributions, $5,662.09 in

interest, $16,562.64 in liquidated damages (calculated at 20% of the unpaid contributions),

$8,122.00 in attorneys’ fees1, and $760.80 in costs.


1
  The rates and hours expended are consistent with those that other courts in this district have found to be reasonable
for the work of Plaintiffs’ counsel in cases of a similar nature. -
                                                                  See, e.g., -
                                                                    - ---    Trustees
                                                                               - - - - of
                                                                                       - -Local
                                                                                           - - -138,
                                                                                                - - -138A
                                                                                                      - - -&
                                                                                                           --138B
                                                                                                               - - -Int’l
                                                                                                                     --
Union of Operating Engineers Welfare Fund, Annuity Fund, Legal Fund, Vacation Fund, Apprenticeship Training
Fund v. Carlo Lizza & Sons Paving Inc., No. 17-CV-4651, 2019 WL 2516773, at *2 (E.D.N.Y. May 28,
                                                           2
Case 2:19-cv-02207-JMA-ST Document 14 Filed 08/07/20 Page 3 of 3 PageID #: 169




                                            II. CONCLUSION

        The Clerk of Court is respectfully directed to enter judgment against Defendant for

$82,813.22 in unpaid contributions, $5,662.09 in interest, $16,562.64 in liquidated damages,

$8,122.00 in attorneys’ fees, and $760.80 in costs.

        Plaintiffs are also directed to serve a copy of this Order on Defendant and file proof of

service on ECF within seven (7) days.

        The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated: August 7, 2020
       Central Islip, New York

                                                             /s/ (JMA)            _______
                                                            JOAN M. AZRACK
                                                            UNITED STATES DISTRICT JUDGE




2019), adopted by, 2019 WL 2517057 (E.D.N.Y. June 18, 2019); Trustees of Local 138, 138A & 138B Int’l Union of
Operating Engineers Welfare Fund, Annuity Fund, Legal Fund, Vacation Fund, Apprenticeship Training Fund v. Early
Bird Sweeping Contractors, Inc., No. 16-CV-1066, 2018 WL 7681481, at *3 (E.D.N.Y. Dec. 19, 2018), adopted by,
2019 WL 1262747 (E.D.N.Y. Mar. 19, 2019).


                                                       3
